Title: From George Washington to Archibald Blair, 24 June 1799
From: Washington, George
To: Blair, Archibald



Sir,
Mount Vernon 24th June 1799

Your favor of the 19th instt enclosing the copy of a letter from our deceased friend Patrick Henry Esqr., to you, dated the 8th of Jany last, came duly to hand: for this instance of your polite attention to me, I pray you to accept my thanks, and an assurance that the latter shall find a distinguished place in my Beaureau of Public Papers.

At any time I should have recd the account of this Gentleman’s death with sorrow. In the present crisis of our public affairs, I have heard it with deep regret. But the ways of Providence are inscrutable, not to be scanned by short sighted man, whose duty is submission, without repining at its decrees.
I had often heard of the Political Sentimts expressed in Mr Henry’s letter to you—and as often a wish that they were promulgated through the medium of the Gazettes. The propriety, or inexpediency of which measure, none can decide more correctly than yourself. But after what you have written to me, I feel an incumbancy to inform you, that another copy of that letter has been either surreptitiously obtained, or fabricated; & more than probable is now in the Press; for I was informed on the day preceeding my receipt of your letter, that one was in the hands of a Gentleman in this County (Fairfax) and that he had been asked to, and it was supposed would, have it Printed.
My breast never harboured a suspicion that Mr Henry was unfriendly to me, although I had reason to believe that the same Spirit which was at work to destroy all confidence in the Public functionaries, was not less busy in poisoning private fountains, and sowing the seeds of distrust amg men of the same Political sentiments. Mr Henry had given me the most unequivocal proof whilst I had the honor to command the Troops of the United States in their Revolutionary struggle, that he was not to be worked upon by Intriguers; and not conscious that I had furnished any cause for it, I could not suppose that without a cause, he had become my enemy since. This proof, contained in the letter to wch you allude, is deposited among my files. (but for want of a proper receptable for them, which I mean to erect), they are yet in packages. When I shall be able to open them with convenience, I will furnish you with a copy of what passed between Mr Henry & myself, in consequence of the attempt which was made by a Party in Congress, to supplant me in that command, since you think they are not to be found among his Papers, & wish to be possessed of them.
Your letter to me, Sir, required no apology, but has a just claim to the thanks, and gratitude of one who has the honor to be, Your Most Obedt (and for its contents) obliged Hble Servt

Go: Washington

